Oo Oo SN NWN A FSF WD NHN

NO BP BRO NO RN RO HNO mt
Oo Wn F&F WO NO FY CO OO OO ~s WB Hn FP WO NYO FY OC

 

 

 

 

 

 

   

[FILED ____ RECEIVED
~____ ENTERED _____ SERVED ON
COUNSEL/PARTIES OF RECORD
FEB 05 2020
CLERK US DISTRICT COURT
UNITED STATES DISTR cr CO OF NEVADA
DISTRICT OF NEVADA it a
UNITED STATES OF AMERICA, Case No. 2:13-cr-00405-KJD-GWF
Plaintiff, ORDER
Vv.
LARRY MONDRELL GIBBS,

Defendant.

 

 

 

Presently before the Court is the matter of United States of America vs. Larry Mondrell
Gibbs, 2:13-cr-405-KJD-GWF.

On February 5, 2020, this Court held a hearing for Revocation of Supervised Release
as to Mr. Gibbs. The Court ordered that Mr. Gibbs reside in the residential re-entry center not
to exceed 90 days.

Accordingly,
IT IS HEREBY ORDERED ADJUDGED AND DECREED that defendant Larry
Mondrell Gibbs reside in a residential re-entry center/half way house not to exceed Ninety

Days. It is further ordered that all previous conditions and terms of supervised release will stay

KENT J. DAWSON
UNITED STATES DISTRICT JUDGE

in place.
he
DATED this “> __ day of February, 2020.

 
